DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action in response to the application filed on Nov. 12, 2021.
3.	The IDS summitted on Nov.12, 2021 is considered and entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doumet (US 20180109603 A1).
Doumet is directed to Systems And Methods For Displaying Ads On A Mobile Device Outside Of A Mobile App.

As per claim 1. Doumet discloses a device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations ([0013] FIG. 1 is a block diagram showing a mobile device screen displaying conventional app notifications on a lock screen of the device) ;comprising: 
receiving data regarding an advertisement to be rendered for presentation at equipment of an end user (see at least [0010] Following the first embodiment, the app content, such as a notification, is retrieved from a database on the server using criteria or constraints such as date/time, geographic location, and device motion pattern).
analyzing the data using predetermined rules, wherein the analyzing includes analyzing a context of the data, and wherein the analyzing includes communicating over a network via an application programming interface (API) (see at least [0032] When ad requests are received by network software 226, it analyzes data sent with the ad request in order to determine the best ad to display given the parameters of the request. The resulting ad, if any, is then displayed on mobile device 202). [0027] Mobile ad SDK 210 enables mobile app 206 to display ads on mobile device 202. The ads are displayed outside of app 206. As noted, SDK 210 contains mobile ad API 212 which presents a library of functions used by app source code 208. These functions are used to control the display of ads on mobile device 202).
sending a request to a rendering manager to initiate rendering of the advertisement; adding an ad rendering software development kit (SDK) in communication with the rendering manager; and rendering the advertisement by the rendering manager using the ad rendering SDK (see at least [0054] The process begins at step 502 where the app makes a request to display notification content on a lock screen. This request (which would be created in a conventional notification system as well) is transmitted from app native source code to the SDK via the API).

As per claim 2. Doumet further discloses that the  device of claim 1, wherein the data includes a notice that the advertisement is to be rendered at the equipment of the end user (see at least [0048] As with mobile ad SDK 210, SDK 408 has two modules used for communicating with external modules or components: notification content programming interface (API) 410 and a notification content manager 412. [0066] In another embodiment, the content management server is not required to implement the present invention of Doumet. It allows app developers to modify in an ad hoc manner notification content to be displayed on a device's lock screen, but is not required in order to get the benefits of the content display system of Doumet).   

As per claim 3. Doumet further discloses that the 3. The device of claim 1, wherein the analyzing is performed by a rules engine, and wherein the ad rendering SDK is external to the rules engine.

As per claim 4. Doumet further discloses that the  device of claim 3, wherein the rules engine communicates over the network with a plurality of external software components using a plurality of APIs, and wherein the rules engine sends a query via one of the plurality of APIs regarding whether presentation of the advertisement is permitted ([0032] When integrating with mobile ad SDK 210, app 206 has the option of enabling ads on device 202 outside of app 206 by default or allowing the user to decide. In the latter case, only if the user opts into receiving ads outside of mobile app 206 are ad requests made to ad server 224. When ad requests are received by network software 226, it analyzes data sent with the ad request in order to determine the best ad to display given the parameters of the request. The resulting ad, if any, is then displayed on mobile device 202. [0054] The process begins at step 502 where the app makes a request to display notification content on a lock screen. This request (which would be created in a conventional notification system as well) is transmitted from app native source code to the SDK via the API).

As per claim 5. Doumet further discloses that the device of claim 3, wherein the rules engine and the rendering manager comprise a client-side system of a communication network. (see at least [0025] Mobile device 202, such as a mobile phone, tablet, or e-book reader, executes an app 206 using conventional components, such as those described in FIGS. 6A and 6B. App 206 is comprised of app source code 208 and is installed on mobile device 202. Software 208 incorporates or includes a mobile ad software development kit (SDK) 210).

As per claim 6. Doumet further discloses that the  device of claim 3, wherein the rules engine is in communication with a plurality of rendering components, and wherein the rules engine selects one of the plurality of rendering components for rendering the advertisement in accordance with business rules, technical rules, or a combination thereof relating to the advertisement (see at least [055] At step 504 the notification content SDK executes and determines whether the app has clearance to display the content as requested. In one embodiment, it determines whether the app has priority to display the content on the lock screen. There may be multiple apps that want to display notifications and other content and therefore priorities for each of these apps must be determined).

As per claim 7. Doumet further discloses that the device of claim 1, wherein the operations further comprise modifying the rendering manager, resulting in a modified rendering manager, and wherein the advertisement is rendered by the modified rendering manager se (see at least [0027] Mobile ad SDK 210 enables mobile app 206 to display ads on mobile device 202. The ads are displayed outside of app 206. As noted, SDK 210 contains mobile ad API 212 which presents a library of functions used by app source code 208. These functions are used to control the display of ads on mobile device 202.

As per claim 8. Doumet further discloses that the device of claim 7, wherein the advertisement comprises an interactive advertisement having an interactive component enabled by the modified rendering manager (see at least [0064] The notification and content display methods of the present invention may be enabled or disabled by the device user when the SDK is integrated into the app. The notification feature may be enabled by default).

As per claim 9, Doumet further discloses that the analyzing is performed by a rules engine, and wherein the interactive component is enabled without modifying the rules engine. (see at least [0058] At step 506 the notification content manager in the SDK obtains the content to be displayed. The content that constitutes the notification may be a full-screen, interactive, and engaging display (in contrast to the small icon of conventional notifications).

As per method claims 10-15, these claims includes features that are similar to the device claims 1-4,  and 7-8, thus the citations applied to the device claims also applied to method claims, respectively.

As per  machine-readable medium claims 16-20, these claims includes features that are similar to the device claims 1-3 and 7-8, thus the citations applied to the device claims also applied to the medium claims, respectively.

 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 10-11, and 16 of U.S. Patent No. 11,205,203. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite only obvious differences by simply omitting/adding steps or elements along with their functions which would have been obvious to one of ordinary skill in the art at the time of invention.   
Claims of 17/525,486
Claims of the US 11,205,203
1 (device), 10 (method) and 16 (storage)
2 (device), 11 (method) and 17 (storage)
3 (device), 12 (method) and 18 (storage)
4 (device), 13 (method) 
5 (device)
6 (device)
7 (device), 14 (method) and 19 (storage)
8 (device), 15 (method) and 20 (storage)
9 (device)
1 (device), 11 (method) and 16 (storage)
1 (device), 11 (method) and 16 (storage)
1 (device), 11 (method) and 16 (storage)
2 (device)
6 (device)
10 (device)
1 (device), 10 (method) and 16 (storage)
1 (device), 10 (method) and 16 (storage)
1 (device)


 

CONCLUSION

7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some of the relevant art are listed herein. For more relevant art see PTO-892.
US 20180343481 A1 is directed to DELIVERY OF DIFFERENT SERVICES THROUGH DIFFERENT CLIENT DEVICES [0009] Systems and methods are provided for delivery of different services through different client devices, substantially as shown in and/or described in connection with at least one of the figures, as set forth more completely in the claims.
US 20050177419 A1 is directed to Multimedia Advertising Service Through A Mobile Communication Network And Multimedia Content Controlling Apparatus And Method Of A Mobile Terminal Supporting Said Service.
 
8.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173